DETAILED ACTION
Status of Claims: Claims 29-48 are currently pending. The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 42, 44, and 48 are objected to because of the following informalities:  
Claim 42 at line 1 recites “an IP telephone” which appears to refer to “IP telephone” in claim 41; please replace “an IP telephone” with --- the IP telephone ---.  
Claim 44 at line 2 recites “a terminal” which appears to refer to “terminal” in claim 41; please replace “a terminal” with --- the terminal ---.  
Claim 48 recites “the phone” which appears to refer to “the IP telephone” in claim 44; please replace “the phone” with --- the IP telephone ---.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-17 of U.S. Patent No. 10,721,690. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-12, 14-17 of Patent No. 10,721,690 contain(s) every element of .
Claims 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 of U.S. Patent No. 9,210,259. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 4, 5 of Patent No. 9,210,259 contain(s) every element of claims 45-47 of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).” Claims 45-47 are generic to the species of invention covered by claims 1, 4, 5 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 29-33, 36-47 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Karam et al. (US 20080239978 A1).
Regarding claim 29, Karam et al. disclose a method for controlling energy consumption of an IP telephone, comprising: a telecommunication system associating a terminal with the IP telephone, the terminal being communicatively connectable to the IP telephone (fig. 1; system includes IP telephone and associated PC), the terminal being associated with a user and the IP telephone also being associated with (paragraph [0008]; IP telephone serves as part of communications path for data transfer of the PC in addition to serving as a telephone for the user), the terminal being a computer device communicatively connected to the IP telephone, the computer device having a display and at least one input device (fig. 1; PC communicatively connected to the IP telephone); the telecommunication system automatically determining a time period in which the IP telephone is not likely to be used on a basis of a statistical evaluation concerning a previous usage behavior of the user of the IP telephone, the previous usage behavior of the user comprising: activities of the terminal occurring during prior days; the telecommunication system communicating with the IP telephone for automatically switching the IP telephone into an energy saving mode for the determined time period in which the IP telephone is not likely to be used that was determined from the statistical evaluation of the previous usage behavior of the user that includes the activities of the terminal (abstract and paragraph [0018]; transitioning the IP telephone to operating condition with corresponding decrease in power based on the activity of link partner such as a PC connected to the IP telephone to conserve power. The periods of expected low activity such as nights, weekends or holidays can be configured automatically or the actual or expected communications activity level of the link partner (PC) can be identified using explicit signaling from network administrator or authorized remote user. The IP telephone is signaled and transitions to conserve power). 
Regarding claim 30, Karam et al. further suggest wherein the automatic determining of the time period in which the IP telephone is not likely to be used is carried out in the IP telephone, at a central location, or in an independent unit (paragraph [0019] or paragraph [0022]; other system can monitor communications activity of the network device and make adjustments to the power consumption of the network device).
Regarding claim 31, Karam et al. further suggest wherein the IP telephone is switched automatically to the energy saving mode based on the determining of the time period that is based on the statistical evaluation of the previous usage behavior of a user of the IP telephone that includes operator inputs on the IP telephone, incoming data for the IP telephone, and the activities of the terminal connected to the IP telephone (paragraph [0016]; the power consumption of the interface circuitry 36 (IP telephone) is correspondingly reduced when low data rate is utilized on the communication uplink 14 (IP telephone link) and the reduced activity of the link partner (PC)) (paragraph [0018]; the IP telephone is signaled and transitions to conserve power). 
Regarding claim 32, Karam et al. further suggest wherein the determining of the time period in which the IP telephone is not likely to be used is also based on at least one time-of-day related data, the time- of-day related data comprising: calendar specifications, time-of-day specifications, date information identifying company holidays, date information identifying weekends, date information identifying public holidays, information identifying vacation days of the user, and time information identifying times a site at which the IP telephone is located is closed (paragraph [0018]; periods of expected low activity such as nights, weekends or holiday can be automatically configured. The IP telephone is signaled and transitions to conserve power. The periods of expected low activity such as nights, weekends or holidays can be configured automatically or the actual or expected communications activity level of the link partner (PC) can be identified using explicit signaling from network administrator or authorized remote user).
Regarding claim 33, Karam et al. further suggest wherein the at least one time-of-day related data is stored in the telephone, at a central location, or in an independent unit (paragraph [0018]).
Regarding claim 36, Karam et al. further suggest wherein the IP telephone is connected to the terminal via a data packet forwarding device of the IP telephone and the method comprising: automatically switching the IP telephone into energy saving mode and out of energy saving mode depending on a data stream from the terminal or to the terminal, wherein the TP telephone is switched to energy saving mode when there is no data stream from the terminal or to the terminal and the IP telephone is switched out of energy saving mode when the data stream exists (Abstract and paragraph [0010]; decreasing power (via switch) between two link of IP telephone to reduce power consumption based on the monitoring of communication activity of downlink (fig. 1)). 
Regarding claim 37, Karam et al. further suggest wherein the IP telephone is automatically switched into energy saving mode and out of energy saving mode depending on a detected use of the terminal connected to the IP telephone (paragraphs [0007] [0018]; transitioning the IP telephone to operating condition with corresponding decrease in power based on the activity of link partner such as a PC connected to the IP telephone to conserve power). 
Regarding claim 38, Karam et al. further disclose establishing a link between the terminal and a telecommunication system on which the IP telephone is operated by a control unit of a network (Abstract and paragraph [0010]; switch between two links of IP telephone to reduce power consumption based on the monitoring of communication activity of downlink (fig. 1)); transmitting at least one date from the control unit to the telecommunication system; automatically switching the telephone into the energy saving mode when the at least one date indicates that the terminal is outside of the area in which the telephone is connected to the telecommunication system (paragraph [0018] [0013]; signaling from network administrator or remote user can arrive from link 14 or 20 or out-of-band link and could be used to identify actual or expected activity level when taking into account periods of low activity (or inactive) such as nights, weekends or holidays). 
Regarding claim 39, Karam et al. further suggest wherein the telecommunication system initiates the automatic switching of the energy saving mode depending on a data stream from the terminal or depending on the transmitted date (abstract and paragraph [0018]; transitioning the IP telephone to operating condition with corresponding decrease in power based on the activity of link partner such as a PC connected to the IP telephone to conserve power. The periods of expected low activity such as nights, weekends or holidays can be configured automatically or the actual or expected communications activity level of the link partner (PC) can be identified using explicit signaling from network administrator or authorized remote user.).
Regarding claim 40, Karam et al. further suggest wherein the terminal is a mobile terminal that is operated as a terminal of a wireless network (paragraph [0014]; PC may be a PDA or other type of terminal device).
Regarding claim 41, Karam et al. disclose a telecommunications apparatus comprising: a control system having a controller connectable to an IP telephone, the controller automatically switching the IP telephone into an energy saving mode depending on at least one specified period of time in which the IP telephone is likely not to be used, the controller determining the at least one specified period of time in which the IP telephone is not likely to be in use via performing a statistical evaluation concerning activities of a terminal connected to the IP telephone (abstract and paragraph [0018]; transitioning the IP telephone to operating condition with corresponding decrease in power based on the activity of link partner such as a PC connected to the IP telephone to conserve power. The periods of expected low activity such as nights, weekends or holidays can be configured automatically or the actual or expected communications activity level of the link partner (PC) can be identified using explicit signaling from network administrator or authorized remote user. The IP telephone is signaled and transitions to conserve power). 
Regarding claim 42, Karam et al. further suggest comprising an IP telephone having an input/output unit configured to transmit data concerning input received by the IP telephone to the controller, the controller being a component of the IP telephone configured to generate overall statistics to initiate switching on the energy saving mode and switching off of the energy saving mode (paragraph [0019] or paragraph [0022]; other system can monitor communications activity of the network device and make adjustments to the power consumption of the network device).
Regarding claim 43, Karam et al. further suggest an IP telephone that is connectable to the terminal (fig. 1);6PATENTAtty. Ref. No. 2008P13968US01 wherein the controller automatically switches the IP telephone into the energy saving mode based on a detected non-use of the terminal and is configured to automatically switch the IP telephone out of the energy saving mode based on a detected use of the terminal (paragraphs [0007] [0018]; transitioning the IP telephone to operating condition with corresponding decrease in power based on the activity of link partner such as a PC connected to the IP telephone to conserve power).
Regarding claim 44, Karam et al. further suggest wherein the controller has an interface with a data transmission network for a terminal that is used by a user of the IP telephone; and wherein the controller automatically switches the IP telephone into the energy saving mode or out of the energy saving mode depending on a reception of a date from the transmission network, wherein the date depends on a site of the terminal (paragraph [0018] [0013; signaling from network administrator or remote user can arrive from link 14 or 20 or out-of-band link and could be used to identify actual or expected activity level when taking into account periods of low activity (or inactive) such as nights, weekends or holidays).
Regarding claim 45, Karam et al. disclose a method to control power consumption of a phone, comprising: recording activity data relating to usage of the phone by a user associated with the phone (fig. 1; system includes IP telephone and associated PC) (paragraph [0008]; IP telephone serves as part of communications path for data transfer of the PC in addition to serving as a telephone for the user); monitoring non-reception related factors of phone usage, the non-reception related factors comprising at least one of log-in status of the user, an empirical usage history of the phone by the user, and a location of the user (paragraph [0019] or paragraph [0022]; other system can monitor communications activity of the network device and make adjustments to the power consumption of the network device) (abstract and paragraph [0018]; the periods of expected low activity such as nights, weekends or holidays or the actual or expected communications activity level (usage) can be identified using explicit signaling from network administrator or authorized remote user); assessing the recorded activity data relating to usage of the phone by the user to estimate time ranges for non-use of the phone by the user, the estimated time ranges being time ranges that correspond with identified time ranges of empirical non-use of the phone based on recorded activity of prior days of use and non-use of the phone; and communicating with the phone to switch the phone to a power saving mode for the estimated time ranges of non-use of the phone so that the phone is switched into the power saving mode during each of the estimated time ranges (abstract and paragraph [0018]; transitioning the IP telephone to operating condition with corresponding decrease in power based on the activity of link partner such as a PC connected to the IP telephone to conserve power. The periods of expected low activity (non-use) such as nights, weekends or holidays or the actual or expected communications activity level of the link partner (PC) can be identified using explicit signaling from network administrator or authorized remote user. The IP telephone is signaled and transitions to conserve power).
Regarding claim 46, Karam et al. further suggest determining whether the user is attempting to use the phone while the phone is in the power saving mode; upon a determination that the user is attempting to use the phone, triggering a switching off of the power saving mode so the phone is no longer in the power saving mode; determining whether the phone is no longer in use for a predetermined period of time; upon a determination of the phone no longer being in use for the predetermined period of time, switching the phone to the power saving mode (paragraph [0018] [0013]; signaling from network administrator or remote user can arrive from link 14 or 20 or out-of-band link and could be used to identify actual or expected activity level when taking into account periods of low activity (or inactive) such as nights, weekends or holidays) (paragraph [0007]; the network device transitions to a second operating condition in which it operates the communications uplink at a relatively low data rate, with a corresponding decrease in the power required for operation of the communications uplink interface circuitry. When the communications activity of the link partner increases again, the network device can transition back to higher-speed operation of the communications uplink.).
Regarding claim 47, Karam et al. further suggest determining that a day is a predefined holiday or vacation day; upon determining that the day is the predefined holiday or vacation day, automatically switching the phone to the power saving mode (paragraph [0018]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karam et al. (US 20080239978 A1) in view of Logan (US 20070037610 A1).
Regarding claim 34, Karam et al. disclose all the subject matter of the claimed invention as recited in claim 29 above without explicitly suggest wherein a display of the IP telephone has a brightness level that is decreased when the IP telephone is in the energy saving mode. However, Logan from the same or similar field of endeavor suggests wherein a display unit of the IP telephone has a brightness level that is decreased when the IP telephone is in the energy saving mode (paragraph [0065]; power consumption is reduced by control the intensity of illumination of display screen). It would have been obvious to an ordinary skilled in the art at the time the invention was filed to recognize that was an engineering design choice that would yield the same predictable result and can be accomplished without structural/manipulative change. Thus, the claimed subject matter is no more than a simple solution to save energy by reducing the brightness level of a display, and the combination does no more than yield a predictable result, which in view of supreme court, is not patentably distinct. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 401 (2007); [MPEP § 2143]).
Regarding claim 35, Logan further suggests wherein a display unit of the IP telephone is shut off when the IP telephone is in the energy saving mode (abstract and paragraph [0044]; the phone is reactivated (out of sleep mode) when the phone is moved/picked up; the movement of the phone, sensed variable to define begin/end automated sleep mode).
Allowable Subject Matter
Claims 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476